DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Objections to claims 1-3, 6, 9-12 and 15-18 are withdrawn.

3.	The 112(b) rejection to claims 11-14 is withdrawn.

4.	The 112(d) rejections to claims 4-6 and 19 are withdrawn. 

5. 
                                                                                                                                                                                                                 Allowable Subject Matter
  Claims 1-6, 8-12, and 15-19 are amended, and claims 1-19 are allowed. Griffin  (US 10,805,067) teaches the doubly linked blockchain is generated in parallel to a singly (backwards) linked traditional blockchain. Unlike the traditional blockchain structure, the doubly linked blockchain system can be walked forwards or backwards for performing full or partial blockchain validation to gain a relative level of assurance of the blockchain integrity. Under the doubly linked blockchain system, when the next block becomes available, the previous block can be appended (as used herein, “appended” includes appended, prepended, altered, and other similar transformations) with a forward link without disrupting the backward links. A doubly linked blockchain to store blocks from the original blockchain, which are appended with forward links in addition to the backward links (col. 3, lin. 41-col. 4, lin. 1-32. Each block in the doubly linked blockchain includes a block identifier, an internal hash tree, block content, a backward link that is a hash of the previous block, and a forward link that is a hash of the subsequent block (col. 5, lin. 48-51). None of the prior arts teaches the following limitations in view of other limitations in each of the independent claims: extracting a number of first groups with check value portions from the check value of the data to be stored, wherein the number of first groups corresponds to the predefined number of preceding blocks; storing the check value portions of the first groups in distributed form in the link data of each of the blocks of the predefined number of preceding blocks according to a distribution scheme, the distribution scheme being dependent on the data to be stored, wherein the forward linking for each individual block of the predefined number of preceding blocks comprises the steps of:  calculating a check value of the payload data of a corresponding preceding block; extracting a second group with check value portions from the check value of the payload data of the corresponding preceding block; storing the check value portions of the second group in distributed form in the link data of the additional block according to a distribution scheme, the distribution scheme being dependent on the payload data of the corresponding preceding block.


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494